DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20210066410) in view of Kim et al. (US 20200185660).
Regarding claim 1, Jo discloses (Figs. 1A-20) a display device, comprising a camera region (A1) and a displaying region (A2) surrounding the camera region, wherein the display device comprises: a cover plate (60); a transparent release agent layer (TRL1) disposed on the cover plate and located in the camera region; a display function structural layer (combination of OCA, 50, 40, 300, 200, 100) disposed on a surface of the cover plate with the transparent release agent layer; a protective adhesive layer (201) disposed on the display function structural layer, wherein a first through hole (OCAH, 50H, 40H) is defined in a region of the protective adhesive layer corresponding to the transparent release agent layer, and a second through hole (200H) is defined in a region of the display function structural layer corresponding to the transparent release agent layer.


Kim discloses (Figs. 1-18; in particular Figs. 17-18) the second through hole (MH where ASL, DS are located) communicates with the first through hole (MH where ES is located) and reaches the transparent release agent layer (ADL) such that the transparent release agent layer is exposed by the first through hole and the second through hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to remove dust and to improve the yield of the display apparatus.
Regarding claim 2, Jo discloses (Figs. 1A-20) the display function structural layer comprises: an optical adhesive layer (OCA) disposed on the transparent release agent layer and the cover plate; a polarizer (50) disposed on the optical adhesive layer; a polyimide layer (SPC) disposed on the polarizer; a backplate (200) disposed on the polyimide layer, wherein the protective adhesive layer (201) is disposed on the backplate.
Regarding claim 3, Jo does not necessarily disclose a thickness of the transparent release agent layer ranges from l µm to 30 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Jo does not necessarily disclose an optical transmittance of the transparent release agent layer is greater than or equal to 92%, and an ab color shift of the transparent release agent layer is less than 1.

Regarding claim 5, Jo discloses (Figs. 1A-20) the protective adhesive layer (201) is a three-in-one adhesive tape (section 0091).
Regarding claim 6, Jo discloses (Figs. 1A-20) a material of the optical adhesive layer (OCA) on the cover plate (60) of the displaying region comprises solid adhesive, and a material of the optical adhesive on the transparent release agent layer (TRL1) of the camera region comprises solid adhesive or liquid adhesive.
Regarding claim 7, Jo discloses (Figs. 1A-20) a manufacturing method for manufacturing the display device, comprising steps as follows: providing the cover plate (60), and forming the transparent release agent layer (TRL1) in the camera region (A1) of the cover plate; forming the display function structural layer (combination of OCA, 50, 40, 300, 200, 100), and bonding the display function structural layer to the surface of the cover plate with the transparent release agent layer; attaching and disposing the protective adhesive layer (201) on the display function structural layer, wherein the first through hole (OCAH, 50H, 40H) is defined in the protective adhesive layer in the region corresponding to the transparent release agent layer; and defining a hole in the display function structural layer corresponding to the first through hole such that the second through hole (200H) extending to a surface of the transparent release agent layer is defined.

Kim discloses (Figs. 1-18; in particular Figs. 17-18) the second through hole (MH where ASL, DS are located) communicates with the first through hole (MH where ES is located) and reaches the transparent release agent layer (ADL) such that the transparent release agent layer is exposed by the first through hole and the second through hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to remove dust and to improve the yield of the display apparatus.
Regarding claim 8, Jo discloses (Figs. 1A-20) the step of forming the display function structural layer comprises steps as follows: forming an optical adhesive layer (OCA) on the transparent release agent layer (TRL1) and on the surface of the cover plate (60) with the transparent release agent layer; forming a polarizer (50) on the optical adhesive layer; forming a polyimide layer (SPC) on the polarizer; and forming a backplate (200) on the polyimide layer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jo and Kim in view of Nishiwaki et al. (US 20190384121).
Regarding claim 9, Jo does not necessarily disclose the step of forming an optical adhesive layer comprises coating liquid adhesive or solid adhesive on the transparent release agent layer, coating solid adhesive on the surface of the cover plate with the transparent release agent layer, curing the coating liquid adhesive or the solid adhesive and the solid adhesive to form the optical adhesive layer.
Nishiwaki discloses (Figs. 1-7) the step of forming an optical adhesive layer (60, 260) comprises coating liquid adhesive or solid adhesive on the transparent release agent layer, . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jo and Kim in view of Park et al. (US 20200168850).
Regarding claim 10, Jo does not necessarily disclose the step of defining the hole in the display function structural layer comprises cutting the display function structural layer to define the hole in the display function structural layer by carbon dioxide laser or ultraviolet.
Park discloses (Figs. 1-25) the step of defining the hole in the display function structural layer comprises cutting the display function structural layer to define the hole in the display function structural layer by carbon dioxide laser (LAR) or ultraviolet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to cut a hole with a reduced process margin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/            Primary Examiner, Art Unit 2871